 In the Matter of THE LEoPoLD COMPANYandFuRNrruREWORKERSLOCAL UNION No. 1860 OFTHE UPHOLSTERERS'INTERNATIONALUNION OF NORTH AMERICA, A. F. OF L.Case No. C-1842.-Decided April 17, 194.1Jurisdiction:office furniture manufacturing industry.Settlement:stipulation providing for compliance with the Act.RemedialOrders: entered on stipulation.Mr. Lee Loevinger,for the Boarrd.'Clark, Pryor, Hale c& Plock, by Mr. John Hale,ofIowa, for the respondent.Mr. H. J. Burbach,of Burlington, Iowa, for the Union.Mr. A. G. Koplow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEBurlington,Upon charges and amended charges duly filed by Furniture Work-ers Local Union No. 1860 of the Upholsterers'International Unionof North America,A. F. of L., herein called the Union,the NationalLabor Relations Board,herein called the Board,by the RegionalDirector for the EighteenthRegion (Minneapolis, Minnesota),issuedits complaint-dated March 8, 1941,against The Leopold Company,Burlington,Iowa, herein called the respondent,alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and(5) of the National Labor Relations Act, 49 Stat.449, herein calledthe Act.Copies of the complaint accompanied by a notice of hearingwere duly served upon the respondent and the Union.Concerning the unfair labor practices the complaint alleged insubstance:(1) that on or about January 24, 30,and 31,1941,Febru-ary 5, 6, and 13, 1941, and on other subsequent dates, the respondentrefused to recognize or bargain collectively with the Union as theexclusive representative of its employees in an appropriate bargainingunit;(2) that thereby and by urging, threatening,and warning its31 N. L. R. B., No. 5.14 iTHE LEOPOLDCOMPANY15employees not to become or remain members of the Union and not toengage in other concerted*activities for the purposes of collectivebargaining or other mutual aid or protection,and by other acts, therespondent interfered with, restrained,and coerced its employees inthe exercise of rights guaranteed in Section 7 of the Act; and (3)that by the above-described acts and by other acts the respondentcaused and prolonged a strike of its employees.On March 19, 1941,the respondent filed an answer denying that it had committed theunfair labor practices alleged in the complaint.Pursuant to notice,a hearing was begun in Burlington,Iowa, onMarch 24, 1941,before Peter F.Ward, theTrial Examiner duly des-ignatedby the Chief .Trial Examiner.At the'commencement of thehearing,,on March 24,1941, the respondent,the Union,and counselfor the Board entered into a-stipuhition in settlement of the casesubject to the approval of theBoard.Thestipulation provides asfollows :IT IS HEREBY STIPULATED by and between The Leopold Com-pany, an Iowa corporation, hereinafter called the Respondent,by its attorney, John Hale; Furniture Workers Local Union No.1860 of the Upholsterers' International Union of North America,A. F. of L., hereinafter ' called the Union, by its internationalrepresentative, Herman J. Burbach; and Lee Loevinger, as attor-ney for the National Labor Relations Board, that :1.Upon charges and amended charges duly filed by .the Union,-the National Labor Relations Board, by its Regional Director forthe Eighteenth Region, on the 8th day of March 1941, duly is-sued its Complaint against the Respondent herein, stating thecharges and alleging that the Respondent had engaged in, andwas engaging in,' unfair labor practices affecting commercewithin the meaning of Section 8, subdivisions (1-) and (5), andSection 2, subdivisions (6) and (7) of the National Labor Rela-tionsAct, 49 Stat. 449. Said Complaint, together with theNotice of Hearing attmched thereto, a copy of the AmendedCharge upon which said Complaint was based, and a copy ofthe National Labor Relations Board Rules and Regulations-Se-ries 2, as amended, was duly served upon the Respondent andupon the Union on March 10, 1941, and a hearing upon the al-legations set forth in said Complaint was scheduled by theNotice of Hearing to begin on March 24, 1941, in Burlington,Iowa.On March 19, 1941, the Respondent duly filed its Answerto the Complaint herein, admitting certain allegations of theComplaint and denying other allegations of, the Complaint.2.All parties hereto waive the right to a hearing, to the takingof, testimony or the submission of evidence, to the making of 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDfindings of fact or conclusions of law by the National Labor Re-lations Board, and to any other or further proceedings prelim,inary to the issuance of an order herein under the National LaborRelations Act or the Rules and Regulations of said Board. ' ,3.The Leopold Company is, and has been at all times sinceDecember 23, 1937, on which date it was reincorporated, a corpo-ration organized under and existing by virtue of the laws of theState of Iowa.The principal office and place of business of saidRespondent is at 914 Osborn Street in the city of Burlington,State of Iowa.The Respondent also operates a warehouse at No.34, 34th Street in Brooklyn, New York. The Respondent is li-censed to do business in the State of New York. The Respondenthas no parent, subsidiary, or affiliated corporations.The Respondent is engaged at its place of business in Burling-ton, Iowa, in manufacturing, selling, and distributing office fur-niture.At said place of business in Burlington, Iowa,,the Re-spondent uses raw materials which include "lumber, veneer, ply-wood, glue, hardware, varnishes, finishing materials, and kindredmaterials.The total raw materials purchased by the Respond-ent and used in its place of business at Burlington, Iowa, duringthe fiscal year 1940, amounted in value to $162,983.24.Overeighty per cent(80°Jo)of these materials were shipped to theRespondent from sources outside-the State of Iowa.The products manufactured in the Respondent's place of busi-ness in Burlington, Iowa, include desks, tables, costumers,stands, waste baskets, and similar products.During the fiscalyear 1940, the Respondent manufactured at its plant in Burling-ton, Iowa, and sold products amounting in value to $444,273.99.Of this total amount of sales, products amounting in value to$48,041.00 were sold and shipped to purchasers within the Stateof Iowa.The rest of the products sold during the fiscal year1940 were sold and shipped to purchasers outside the State ofIowa.Materials are transported to the Respondent's place of busi-ness- in Burlington, Iowa, and finished products are transportedfrom the Respondent's place of business in Burlington, Iowa,by railroad.The Respondent's products are sold by travelingsalesmen to dealers throughout the country.The business of the Respondent affects interstate commercewithin the meaning of the National Labor Relations Act, asconstrued by the National, Labor Relations Board and the Courtsof the United States, and is subject to the jurisdiction of theNational Labor Relations Board.4.The Amended Charge filed herein on March 7, 1941, theaforesaidComplaint and Notice of Hearing, the aforesaid THE LEOPOLD, COMPANY17Answer of the Respondent, and this Stipulation shall constitutethe entire record in this proceeding. Said documents shall bewith the Chief Trial Examiner of the National -Labor RelationsBoard at Washington, D. C., or. with any Trial Examinerdesignated by said Chief Trial Examiner to act in thisproceeding.,5.All of the production and maintenance employees of theRespondent in its plant at Burlington, Iowa,; excluding all super-visory, office and clerical, and sales employees, constitute aunit appropriate for the purposes of., collective bargainingwithin the meaning of Section 9 (b) of the Act.The Union isthe representative for the -purposes ,of collective bargaining ofa majority of the employees within said unit and, therefore, isthe exclusive representative of all the employees in said unitfor the purposes of collective bargaining within the meaning ofSection 9 (a) of the National Labor Relations Act.6.All of the parties hereto expressly, consent and agree thatupon this Stipulation and the record herein, and without \furthernotice or proceedings herein, the National Labor Relations Boardmay enter an order providing as follows :1.The Respondent, The Leopold Company, its officers, agents,successors; agents and assigns, shall cease and desist from :(a)Refusing to bargain collectively with the Furniture WorkersLocal Union No. 1860 of the Upholsters' International Union ofNorth America, A. F. of L., as the exclusive representative ofthe production and maintenance. employees at its Burlington,Iowa, plant.(b) In any manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, as guaranteed inSection 7 of the National Labor Relations Act.2.The Respondent, The Leopold Company, its officers, agents,successors, and assigns, shall take the following affirmative actionto effectuate the policies of the Act :(a)Upon request, bargain collectively with the Furniture WorkersLocal Union No. 1860 of the Upholsterers' International Unionof North America, A. F. of L., as exclusive representative of the.production and maintenance employees at its Burlington, Iowa,plant in respect to rates of pay, wages, hours of employment, and 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDother terms and conditions of employment, and if an agreement isreached on any such matters, upon request embody such 'agree-ment in a written contract to be signed by the parties.(b)Post immediately in conspicuous places throughout itsBurlington, Iowa, plant, and maintain for a period of at leastsixty(60) 'consecutivedays from the date of posting,notices to its employees stating that the Respondent' will not en-gage in the conduct from which it is ordered to cease and desistin paragraphs 1 (a) and 1 (b) of this order, and that the Re-spondent will take the affirmative action set forth in paragraph2 (a) of this order.(c)Notify the Regional Director for the Eighteenth Region inwriting within ten (10) days 'from the date of this order whatsteps the Respondent has taken to comply herewith, and furthernotify the Regional Director for the Eighteenth Region in writing,when the Respondent has completed the affirmative action pro-vided for herein, what further steps the Respondent has takento comply herewith.7.All of the parties hereto expressly consent and agree that,upon application of the National Labor Relations Board, the ap-propriate United States Circuit Court of Appeals may enter adecree enforcing the order hereinabove agreed to, in the form andterms he"reinabove set forth, and hereby expressly waive anyright to contest the entry of said decree and to receive furthernotice of the application for or entry of said decree, providedthat a copy of said decree shall be served upon the Respondentafter entry.8. It is expressly understood by all of the parties hereto thatthis Stipulation does not constitute, and is not to be construedas, an admission by the Respondent of any of the allegations ofthe commission of an unfair labor practice, as contained in thecharges or the Complaint herein, and this Stipulation does notconstitute, and is not to be construed as, an admission by the Re-spondent of the commission of any unfair labor practices.9.This Stipulation. and all agreements made herein are sub-ject to the approval of the National Labor Relations Board, andthis Stipulation shall become effective immediately upon noticeto the parties of the granting of such approval. Should theNational Labor Relations Board fail to approve this Stipulationwithin twenty-one (21) days from the date of signing thereof,this Stipulation shall be null and void and of no effect. '10.This" Stipulation constitutes the entire agreement betweenthe parties hereto,. and no verbal agreement of any kind has beenmade which alters, detracts from, or adds to this Stipulation. THE LEOPOLDCOMPANY19On April 1, 1941, the Board issued and duly served upon the partiesits order approving the stipulation;making it part of the record, andtransferring the proceeding to the Board for the purpose of entry ofa decision and order by the Board.Uponthe stipulation and the entire record in the case, the Board.makes the following :FINDINGS OF FACTI.THE ImSINESS OF THE RESPONDENTThe Leopold Company, an Iowa corporation with its principaloffice and place of business at Burlington,Iowa, and a warehouse inBrooklyn, New York, is engaged in manufacturing, selling, anddistributing office furniture.The respondent in the fiscal year 1940purchased materials valued at $162,983.24, consisting of lumber, ve-neer, plywood, glue, hardware, varnishes, finishing materials, andkindred materials.More than 80 per cent of these materials wereshipped to the respondent from sources outside the State of Iowa.The finished products manufactured by the respondent in the fiscalyear 1940. were valued at $444,273.99, and all but $48,041 of suchproducts were sold and shipped to purchasers outside the State.Therespondent stipulated that its business affects interstate commercewithin the meaning ofthe Act andthat it is subject to the jurisdictionof the Board.We find that the above-described operations constitute a continu-ous flow of trade, traffic, and commerce among the,several States.ORDERUpon the basis of the above findings of fact, the above stipulation,and the entire record in the case, and pursuant to Section 10 (c) oftheNational Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent The Leopold Company,Burlington, Iowa, its officers,agents, successors,and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with the Furniture WorkersLocal Union No. 1860 of the Upholsterers' International Union ofNorth America,A. F. of L., as the exclusive representative of theproduction and maintenance employees at its Burlington, Iowa,plant;(b) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization,to form,join, or assist labor organizations,to bargain collectivelythroughrepresentatives of their own choosing,and to engage in concerted441543-42-vol 31-3 20DECISIONS OF -NATIONAL -LABOR RELATIONS BOARDactivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action to effectuate the policies ofthe National Labor Relations Act:-(a)Upon request, bargain collectively with the Furniture WorkersLocal Union No. 1860 of the Upholsterers' International. Union ofNorth America, A. F. of L., as exclusive representative of the pro-duction and maintenance employees at its Burlington, Iowa, plantin respect to rates of pay, wages, hours of employment, and otherterms and conditions of employment, and if an agreement is reachedon any such matters, upon request embody such agreement in awritten contract to be signed by, the parties;(b)Post immediately in conspicuous places throughout its Bur-lington, Iowa, plant, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to its employeesstating that the respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraphs 1 (a) and 1 (b) of thisOrder, and that the respondent will, take the affirmative action setforth in paragraph 2 (a) of this Order;-'(c)Notify the Regional Director for the Eighteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith, and further notify theRegional Director for the Eighteenth Region in writing, when therespondent has completed the affirmative action provided for herein,what further steps the respondent has taken to comply herewith.